DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form. yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 1/16/2020. Claims 1-12 are presented for examination. 

Remarks 
2.	This application was subject to suspension of prosecution under 37 CFR 1.103(d) for a period of 36 months from the earliest foreign priority date of 7/24/2019 to 7/24/2022 (See MPEP 709(I)(C)). The suspension period expired and the application is examined.


Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-10 and 12 have been interpreted under 35 U.S.C. 112(f). 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) , is rebutted when the function recites sufficient structure, material, or acts to entirely perform the recited function.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Such claim limitations are: “a control section that performs control …” and “a processing section that … performs processing …” in claim 1, and “control means for performing control …” and “processing means … for performing processing …” in claim 12. It appears that the structure executing the means clauses found in claims 1 and 12 include a computer system disclosed in FIGs. 2-3 and par. 27-30 of the specification.
Claims 2-10, which depend on claim 1, merely refer to the claim structure of the parent, and are therefore also interpreted under 35 U.S.C. 112(f).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag et al (U.S. Patent Application 20090204319) in view of Sugimoto et al (U.S. Patent Application 20190187949). 
Regarding claims 1, 11 and 12, Shanbhag et al teaches an information processing apparatus comprising: 
a control section that performs control to display a facility display map including a plurality of display elements indicating a plurality of facilities in a (i.e. map displays available parking lots (FIG. 7 and par. 54-55)); and 
a processing section that, in response to an operation by the operator to select one display element from among the plurality of display elements on the facility display map, performs processing for reserving a facility indicated by the one display element (i.e. the user selects a parking location and reserves it using a link (FIG. 8 and par. 61-63). The parking reservation interface 1002 may be displayed (e.g., in a "pop-up" manner) in response to the user selecting parking garage 704 for parking. Interface 1002 displays parking information and options for parking garage 704 (FIG. 10 and par. 64-65)).
Shanbhag et al doesn’t expressly teach a conversation screen displaying a conversation between a system and an operator.
Sugimoto et al teaches a conversation screen displaying a conversation between a system and an operator (i.e. display a talk room, i.e. a chatting window (FIG. 4, 11)); and 
a processing section that, in response to an operation by the operator to select one display element from among the plurality of display elements on the facility display, performs processing for reserving a facility indicated by the one display element (i.e. in the talk room the user selects a restaurant and makes a reservation (FIG. 4 and par. 116, 128, 134, 142; FIG. 11 and par. 183-194)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Sugimoto et al to display a conversation screen displaying a conversation between a system and an operator, because doing so would allow a user to make reservations directly from the chatting session in which a reservation is discussed by a group of users (par. 4-5).




Regarding claim 2, Shanbhag et al and Sugimoto et al teach the information processing apparatus according to claim 1. Shanbhag et al further teaches wherein the control section performs control to display the facility display map in the conversation screen by performing control to display a map not including the plurality of display elements in the conversation screen and then performing control to display the plurality of display elements on the map (i.e. the GUI includes a parking option selector that the user can select to indicate to display parking information on the map (FIG. 6 element 606 and par. 52-53). Examiner note: if the parking selector is not selected, parking information is not displayed).

Regarding claim 3, Shanbhag et al and Sugimoto et al teach the information processing apparatus according to claim 2. Shanbhag et al further teaches wherein the control section searches for the plurality of facilities and performs control to display the plurality of display elements indicating the plurality of facilities on the map (i.e. the user inputs the destination geographical location. Display a map of the destination geographical location including parking information (FIG. 3 step 308 and par. 46, FIG. 6 elements 112, 206, 604 and par. 49, 53)).
Shanbhag et al doesn’t expressly teach searches based on a current position of the operator.
Sugimoto et al teaches wherein the control section searches for the plurality of facilities based on a current position of the operator and performs control to display the plurality of display elements indicating the plurality of facilities (i.e. display a “Search around current location” button (FIG. 4C element 515 and par. 135, FIG. 11D element 515 and par. 189). Display search results for the “Search around current location” (FIG. 4D and par. 142-143, FIG. 11F and par. 192)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Sugimoto et al to base the searches for the plurality of facilities on a current position of the operator, because doing so would allow a user to make reservations directly from the chatting session in which a reservation is discussed, while being positioned already where the facilities are located.


Regarding claim 4, Shanbhag et al and Sugimoto et al teach the information processing apparatus according to claim 2. Shanbhag et al further teaches wherein the control section searches for the plurality of facilities based on a position designated by the operator and performs control to display the plurality of display elements indicating the plurality of facilities on the map (i.e. the user inputs the destination geographical location. Display a map of the destination geographical location including parking information (FIG. 3 step 308 and par. 46, FIG. 6 elements 112, 206, 604 and par. 49, 53)).

Regarding claim 5, Shanbhag et al and Sugimoto et al teach the information processing apparatus according to claim 1. Shanbhag et al further teaches wherein the control section performs control to display the facility display map in which a reservation state of at least one facility among the plurality of facilities is respectively associated with at least one display element indicating the at least one facility in the conversation screen (i.e. display information about the cost and availability of parking, such as the number of available spaces, for each parking lot (FIG. 7 and par. 56)).

Regarding claim 6, Shanbhag et al and Sugimoto et al teach the information processing apparatus according to claim 5. Shanbhag et al further teaches wherein the control section associates the reservation state of each facility of the at least one facility with the display element indicating each facility by an attribute of the display element (i.e. the information regarding the indicated parking spaces may be provided textually, and/or in a graphical manner. For instance, parking locations may be color coded based on availability of parking. A graphical indication may also be used to indicate relative cost of parking (FIG. 7 and par. 57)).

Regarding claim 7, Shanbhag et al and Sugimoto et al teach the information processing apparatus according to claim 5. Shanbhag et al further teaches wherein the control section associates the reservation state of each facility of the at least one facility with the display element indicating each facility by displaying the reservation state according to an operation of selecting the display element (i.e. parking reservation interface 1002 may be displayed (e.g., in a "pop-up" manner) in response to the user selecting parking garage 704 for parking. Interface 1002 displays parking information and options for parking garage 704 (FIG. 10 and par. 64-65)).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag et al in view of Sugimoto et al, and further in view of Tanaka et al (U.S. Patent Application 20190086223). 
Regarding claim 8, Shanbhag et al and Sugimoto et al teach the information processing apparatus according to claim 1, including a facility display map and a conversation screen, but they don’t expressly teach wherein the control section performs control to display a new facility display map based on the facility display map in the conversation screen according to an operation of the operator or another operator who selects the facility display map displayed in the conversation screen.
Tanaka et al teaches wherein the control section performs control to display a new display map based on the display map in the screen according to an operation of the operator or another operator who selects the display map displayed in the screen 
(i.e. the information database unit 53 may store a moving route candidate search result in a reusable manner and may store a search result in association with the user or attributes of the user, and reuse a previous search result on the basis of the user or the attributes of the user (par. 84). Present a changed moving route (FIG. 5 and par. 143).  The display has been updated in response to selection of a stop-by place “Store B” (FIG. 8 and par. 144-145)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Tanaka et al to display a new facility display map based on the facility display map in the conversation screen according to an operation of the operator or another operator who selects the facility display map displayed in the conversation screen, because doing so would provide a quick dynamic method to update the user’s plan when the circumstances change (par. 3-4).


Regarding claim 9, Shanbhag et al and Sugimoto et al and Tanaka et al teach the information processing apparatus according to claim 8, including a facility display map and a conversation screen, but Shanbhag et al and Sugimoto et al don’t expressly teach wherein the control section performs control to store conditions used when the operator searches for the plurality of facilities on the facility display map in association with the facility display map such that the conditions are able to be reused when the operator or the other operator searches for the plurality of facilities on the new facility display map.
 	Tanaka et al teaches wherein the control section performs control to store conditions used when the operator searches for the plurality of routes on the display map in association with the display map such that the conditions are able to be reused when the operator or the other operator searches for the plurality of routes on the new display map (i.e. the information database unit 53 may store a moving route candidate search result in a reusable manner and may store a search result in association with the user or attributes of the user, and reuse a previous search result on the basis of the user or the attributes of the user (par. 84)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Tanaka et al to store conditions used when the operator searches for the plurality of facilities on the facility display map in association with the facility display map such that the conditions are able to be reused when the operator or the other operator searches for the plurality of facilities on the new facility display map, because doing so would provide a quick dynamic method to update the user’s plan when the circumstances change (par. 3-4).


Regarding claim 10, Shanbhag et al and Sugimoto et al and Tanaka et al teach the information processing apparatus according to claim 8. Shanbhag et al further teaches wherein the control section performs control to display the facility display map in which a reservation state of at least one facility of the plurality of facilities is respectively associated with at least one display element indicating the at least one facility, and performs control to display the new facility display map in which the reservation state of the at least one facility when the new facility display map is displayed in the conversation screen is respectively associated with the at least one display element in the conversation screen (i.e. display information about the cost and availability of parking, such as the number of available spaces, for each parking lot. The information regarding the indicated parking spaces may be provided textually, and/or in a graphical manner. For instance, parking locations may be color coded based on availability of parking. A graphical indication may also be used to indicate relative cost of parking (FIG. 7 and par. 56-57). A user enters a start and a destination location. Computer 102 transmits the information to server 106. Mapping portal 110 in server 106 receives and processes the start location and destination location information, and generates map data. Server 102 transmits the map data to computer 102. Computer 102 displays a map 112 based on the information received from the server (FIG. 1 and par. 35). Examiner note: when the map information changes, updated parking information is obtained from the server and displayed by the computer).



Conclusion

5.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
August 27, 2022